Citation Nr: 1009917	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine at L5-S1, 
with stenosis, to include whether the evidence warrants 
assignment of a separate compensable evaluation for 
neurological symptoms.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from May 2002 to July 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which, in pertinent part, granted 
service connection and a 10 percent rating for degenerative 
disc disease of the lumbar spine at L5-S1, with stenosis, 
effective from July 7, 2004.  The Veteran appealed for the 
assignment of a higher initial rating.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a decision entered in February 2009, the RO increased the 
rating for the Veteran's service-connected low back 
disability to 40 percent, effective from July 7, 2004.  As a 
40 percent evaluation is not the maximum rating available for 
this disability, the appeal continues.  AB v. Brown, 6 Vet 
App. 35 (1993).

The Veteran currently resides within the jurisdiction of the 
Oakland, California VARO.   

The issue of whether the Veteran is entitled to a separate 
compensable rating or ratings for radiculopathy of either 
lower extremity is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

The Veteran's service-connected degenerative disc disease of 
the lumbar spine at L5-S1, with stenosis, is manifested by 
limitation of motion and pain, but not by ankylosis of the 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome lasting six weeks in the past 
year necessitating bedrest prescribed by a physician; 
excluding radiculopathy of a lower extremity, which is 
addressed in the remand below, there is no other neurological 
impairment that warrants a separate compensable rating, 
including but not limited to bowel and bladder impairment.  


CONCLUSION OF LAW

The criteria for the assignment of an initial schedular 
rating in excess of 40 percent for service-connected 
degenerative disc disease of the lumbar spine at L5-S1, with 
stenosis (without consideration of radiculopathy of a lower 
extremity), have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2005 and November 2008 letters sent to the Veteran 
by the RO adequately apprised her of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the November 2008 letter informed her 
about how VA determines effective dates and disability 
ratings, as required by Dingess.      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
December 2005 RO decision that is the subject of this appeal 
in its September 2005 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.   

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a November 2008 letter, but 
such notice was post-decisional.  See Pelegrini, supra.  
However, despite any timing deficiency with respect to this 
notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that there is a 
preponderance of evidence against the Veteran's claim for an 
initial evaluation in excess of 40 percent for degenerative 
disc disease of the lumbar spine at L5-S1, with stenosis 
(without consideration of radiculopathy of a lower 
extremity), any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, aside from the 
fact that this decision was recently overruled in large part 
by a Federal Circuit decision (see Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009)), since the claim on appeal 
are downstream issues from that of service connection, 
Vazquez notice is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Dingess, 19 Vet. App. at 473, 491.  In Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court held that when 
VA has granted a service connection claim and the veteran 
thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA notification 
as to the higher rating issue does not attach because the 
higher rating challenge does not technically constitute a 
"claim," which would trigger VCAA notice duties.  Dunlap, 
supra, at 117 (holding that "[w]hen [the claimant] filed his 
notice of disagreement after his service-connection award, 
his claim had been more than substantiated, and section 
5103(a) [notice] was no longer required").

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA examinations in September 2004 (QTC) and January 
2009, which were thorough in nature and adequate for the 
purposes of deciding this claim.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal.  Thus, VA has no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009). 

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

In September 2004, the Veteran underwent a VA examination 
which was conducted by QTC Services.  In the examination 
report, the examiner stated that the Veteran had complaints 
of back pain for the last two years.  According to the 
Veteran, the pain traveled to the right leg.  On as scale 
from 1 to 10, the pain was an 8.  The pain was relieved by 
rest and medications such as Motrin.  The Veteran noted that 
she could function with medication and that her condition did 
not cause incapacitation.  Due to the pain, she had 
functional impairment with bending and sitting.  

Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  There was paraspinal muscle 
spasm, and there was no tenderness.  There was negative 
straight leg raising on the right and on the left.  In regard 
to range of motion of the lumbar spine, flexion was to 90 
degrees; extension was to 30 degrees; right lateral flexion 
was to 30 degrees; left lateral flexion was to 30 degrees; 
right rotation was to 30 degrees; and left rotation was to 30 
degrees.  The range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis of the spine.  There were no signs of 
intervertebral disc syndrome.  The peripheral nerve 
examination was within normal limits.  Neurological 
examination of the lower extremities showed that motor 
function was within normal limits.  Sensory function was 
within normal limits.  The reflexes of the right and left 
lower extremities revealed knee jerk 2+ and ankle jerk 2+.  
An x-ray of the Veteran's lumbosacral spine was reported to 
show severe degenerative disc space disease at L4-5.  
Following the physical examination and a review of the 
Veteran's x-rays, the examiner diagnosed the Veteran with 
degenerative disc disease at L4-5.  According to the 
examiner, the subjective factors were pain and the objective 
factors were disc space narrowing on x-ray.     

Private medical records, dated from September 2004 to 
September 2005, show that in June 2005, the Veteran was 
diagnosed with lumbar disc disease.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from July 2005 to February 2007, show that in July 2005, the 
Veteran had a magnetic resonance imaging (MRI) taken of her 
lumbosacral spine.  The pertinent diagnoses were the 
following: (1) advanced disc degeneration at L5-S1 with a 
broad circumferential disc protrusion resulting in moderate 
left greater than right lateral recess stenosis and moderate 
left neural foraminal stenosis, and (2) disc degeneration 
with central annular fissure at L5-S1 with no focal disc 
herniation or stenosis.     

In September 2005, the Veteran filed a claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine.   

By a December 2005 rating action, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
at L5-S1, with stenosis.  The RO stated that the Veteran's 
service treatment records showed that the Veteran had 
complaints of low back pain upon her discharge examination.  
In addition, in September 2004, less than three months after 
the Veteran's separation from the military, she underwent a 
VA (QTC) examination at which time she noted that she had 
experienced low back pain for the last two years.  Thus, in 
light of the above, the RO assigned a 10 percent evaluation 
for the Veteran's service-connected low back disability under 
Diagnostic Code 5243, effective from July 7, 2004, the day 
after her separation from the military.  See 38 C.F.R. 
§ 3.400.    

VAMC outpatient treatment records show that in February 2007, 
the Veteran underwent a neurosurgery consultation.  At that 
time, she stated that she had chronic low back pain with 
radiation down the back of the left thigh to the knee.  She 
indicated that she also had intermittent paresthesias in the 
left lateral thigh, "like it was asleep."  The Veteran 
denied any bladder or bowel incontinence.  She reported that 
she had weakness in the left lower extremity; however, she 
noted that that weakness was attributed to her diagnosed deep 
venous thrombosis (DVT).  Upon physical examination, there 
was tenderness to palpation (TTP) of the back paraspinals.  
There was no spinous process tenderness.  Straight leg 
raising was negative, bilaterally.  Strength was 5/5 
throughout except for the left lower extremity which was 
limited due to the pain it caused in the back, but at least a 
4/5.  Deep tendon reflexes (DTRs) were 1- 2+, bilaterally 
symmetric.  Sensation to light touch and pin prick was intact 
throughout.  The assessment was that the Veteran had severe 
disc disease at L4-5 with spondylosis which was causing mild 
pain and mild dysfunction with quality of life and work.  The 
examiner reported that the Veteran was neurologically intact.    

A VA examination was conducted in January 2009.  At that 
time, the Veteran stated that she had constant low back pain.  
On a scale from 1 to 10, she rated the pain a 7-8.  
Accompanying the pain was weakness, stiffness, swelling, 
fatigue, and lack of endurance.  Precipitating factors were 
any bending, standing for more than 10 minutes, sitting for 
more than 10 minutes, and lying on her back.  According to 
the Veteran, she had to sleep on her side.  She alleviated 
the pain with medication, physical therapy, lying on her 
side, and use of a heating pad.  The Veteran denied the use 
of an assistive device.  She noted that she had monthly 
flare-ups which lasted for two to three weeks.  During the 
flare-ups, she had increased difficulty with bending, 
sitting, and standing, and had difficulty driving.  She would 
rest, take medications, and use the heating pad during flare-
ups.  The Veteran denied episodes of dislocation.  According 
to the Veteran, she was unable to work due to her back pain.  
She stated that she was limited in her walking and standing 
due to the back pain and that the pain radiated down both 
legs.  The Veteran noted that she had difficulty with routine 
activities such as housework and light weight lifting.  She 
denied any doctor prescribing bedrest in the last 12 months, 
although she noted that she had episodes lasting 
approximately three weeks when she was in severe pain and had 
to rest.  

Upon physical examination, there were no signs of acute 
distress.  The Veteran's gait was normal, non-antalgic, and 
she did not use any assistive devices while walking.  In 
regard to examination of the lumbar spine, straight leg 
raising was positive, bilaterally.  There was decreased 
muscle strength in the proximal lower extremity at 4/5; 
otherwise, muscle strength was 5/5.  There was decreased 
perception to soft versus sharp in the left L4-5, S1 areas.  
The back was noted to have some tenderness to palpation and 
muscle spasm in the lower lumbar spine.  In regard to range 
of motion of the lumbar spine, forward flexion was to 35 
degrees with pain starting at 20 degrees; extension was to 10 
degrees with pain; right lateral flexion was to 25 degrees 
with pain; left lateral flexion was to 20 degrees; right 
lateral rotation was to 15 degrees with pain; and left 
lateral rotation was to 15 degrees with pain.  There was no 
change in range of motion following three repetitions.  There 
was noted increased pain, fatigue, and lack of endurance with 
all repetitive range of motion.  The Veteran was able to 
tandem, toe, and heel walk without difficulty.  The diagnosis 
was degenerative disc disease at L5-S1 with stenosis.       

By a February 2004 rating action, the RO increased the 
disability rating for the Veteran's service-connected low 
back disability from 10 percent to 40 percent disabling under 
Diagnostic Code 5243, effective from July 7, 2004.  


III.  Criteria and Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

As the Veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. 119 (1999).  Thus, the Board must 
evaluate the relevant evidence since July 7, 2004.  

Under the current rating criteria for disabilities of the 
spine, the general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, a 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a maximum 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Codes 5243.

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine, calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Note (5) reflects that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine (effective from 
September 26, 2003).

Intervertebral disc syndrome is rated under Diagnostic Code 
5243 and under the current criteria, Note (6) calls for 
evaluation of this disability either under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Note (6) (2009).  Under the 
latter criteria, a veteran with intervertebral disc syndrome 
who experiences incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months will receive a 40 percent evaluation, while a 
veteran who has such episodes with a total duration of at 
least 6 weeks during the past 12 months will garner a 60 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  In addition, the regulation defines an 
"incapacitating episode" under Diagnostic Code 5243 as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1) (2009).

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In this case, the Veteran contends that her low back 
disability is more disabling than evaluated.  She indicates 
that she has chronic pain in her low back which is aggravated 
by prolonged walking, standing, and sitting.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Based on the medical evidence of record, the Board must 
conclude that an initial schedular rating in excess of 40 
percent is not warranted for the Veteran's service connected 
low back disability.  The current 40 percent rating is the 
maximum available under the general rating formula for the 
spine unless there is ankylosis, and there has been no 
medical evidence of unfavorable ankylosis of the lumbar 
spine.  The Board recognizes that the Veteran has maintained 
that her range of motion is limited and restricts her 
activities.  However, as the Veteran is already receiving the 
maximum rating available for limitation of motion, even if 
the Veteran's range of motion was more restricted than 
documented in the medical evidence of record, a higher rating 
based on this restriction is still not available under the 
general rating formula.

Further, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible based on 
limitation of motion, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  The claims file is silent with 
respect to any objective findings of incapacitating episodes 
having a total duration of six weeks.  In the January 2009 VA 
examination, the Veteran stated that she had monthly flare-
ups which lasted for two to three weeks.  In addition, she 
denied any doctor prescribing bedrest in the last 12 months.  
Thus, the medical evidence of record does not show that the 
Veteran has been prescribed bed rest by a physician and 
treated by a physician for at least six weeks due to any 
incapacitating episodes.  Note 1 following Diagnostic Code 
5243 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Consequently, she does not qualify 
for a higher than 40 percent (i.e., 60 percent) rating for 
incapacitating episodes under Diagnostic Code 5243.

In regard to neurological abnormalities associated with the 
Veteran's service-connected low back disability, the Board 
finds that there is a preponderance of evidence against 
additional functional neurological impairment, other than 
radiculopathy of a lower extremity (which is addressed in the 
remand below), including but not limited to bowel and bladder 
impairment, which would warrant a separate compensable 
rating.  See Note 1 after 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  In the February 2007 VA neurosurgery 
consultation, the Veteran denied any bladder or bowel 
incontinence.     

Therefore, based on the analysis above, the preponderance of 
the evidence is against entitlement to an initial rating in 
excess of 40 percent for the Veteran's service-connected 
degenerative disc disease of the lumbar spine at L5-S1, with 
stenosis.  The 40 percent disability evaluation is the 
highest rating warranted for the appeal period.  See 
Fenderson, supra.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the- doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant");  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


IV.  Extraschedular Rating

The Board has also considered whether the Veteran's low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's low back 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating is not met.


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine at L5-S1, 
with stenosis, is denied.  


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim with respect to 
other neurological symptoms associated with her service-
connected low back disability, namely, radiculopathy to her 
lower extremities.  Throughout the course of this appeal, the 
Veteran has maintained that her low back pain radiated to her 
legs.  However, in the September 2004 VA (QTC) examination, 
there was negative straight leg raising on the right and on 
the left.  In addition, sensory function was within normal 
limits.  The Board also notes that in a February 2007 VA 
neurosurgery consultation, the straight leg raising test was 
once again negative, bilaterally.  Sensation to light touch 
and pin prick was intact throughout.  Nevertheless, the Board 
observes that in the Veteran's most recent VA examination, 
dated in January 2009, the straight leg raising test was 
positive, bilaterally.  [Emphasis added.]  In addition, there 
was decreased perception to soft versus sharp in the left L4-
5, S1 areas. 

Under the criteria currently in effect, in addition to a 
rating for orthopedic impairment (here limitation of motion), 
according to Note 1 after 38 C.F.R. § 4.71a, Diagnostic Code 
5243, the evaluating entity should assess any associated 
objective neurological abnormalities separately, to include 
radiculopathy.  Thus, when a veteran has separate and 
distinct manifestations attributable to a single injury, he 
should be compensated for these different manifestations 
under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The picture here is complicated by the 
apparent role that the Veteran's service-connected DVT of 
both legs is playing, at least with respect to her weakness 
in her left lower extremity.  

In this case, there is no discussion in the January 2009 VA 
examination report as to the significance of the positive 
straight leg raising test and whether the Veteran has 
radiculopathy in a lower extremity.  The Board must therefore 
remand this portion of the case for further development.    

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA neurological 
examination to determine the etiology and 
severity of any nerve impairment (i.e. 
radiculopathy involving a lower extremity) 
that may be present.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  

Following a review of the relevant medical 
evidence in the claims file, to include 
the September 2004 VA (QTC) examination 
report, February 2007 VA neurosurgery 
consultation report, and the January 2009 
VA examination report, obtaining a history 
from the Veteran, the physical 
examination, and any tests that are deemed 
necessary, the clinician should determine 
whether the Veteran has nerve impairment 
(i.e. radiculopathy involving a lower 
extremity) that is associated with her 
service-connected degenerative disc 
disease of the lumbar spine at L5-S1, with 
stenosis.  If so, the examiner should 
determine which specific nerve groups are 
involved with the nerve impairment, and 
characterize the overall neurological 
impairment as mild, moderate, moderately 
severe, or severe.     

The examiner must also comment on the 
significance, if any, of the Veteran's 
service-connected DVT of both legs.  
Specifically, if radiculopathy of a lower 
extremity is found, the examiner must 
discuss whether there is any relationship 
between the Veteran's DVT and her 
radiculopathy of a lower extremity.  

A complete rationale for all opinions 
expressed must be provided.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should adjudicate the issue of whether the 
Veteran is entitled to a separate 
compensable rating or ratings for 
radiculopathy of either lower extremity 
associated with her service-connected low 
back disability.  If the claim is denied, 
the RO should provide the Veteran and her 
representative a supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


